         Case 3:20-cv-00133-JCH Document 159 Filed 09/14/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

JAKUB MADEJ                                        §
                                Plaintiff,         §           Civil Action No. 20-cv-133 (JCH)
                vs.                                §
                                                   §           JURY TRIAL DEMANDED
                                                   §
YALE UNIVERSITY et al.,
                                                   §
                                Defendants.                    SEPTEMBER 14, 2020
                                                   §


PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR PROTECTIVE ORDER
                 (Docs. 139, 141, 146, 149, 151, 152, 153, 154)


        Yale Defendants filed a spate of discovery-related motions, requesting in essence that all

discovery be stopped, and usual discovery procedures suddenly modified – just days before

noticed depositions were to take place. Specifically, the University seeks to stay all discovery

until the Court has ruled on outstanding discovery motions; that written discovery be completed

before any depositions are taken; that “the Court [] set a reasonable time for the length of the

depositions”, and other miscellaneous relief – all without the slightest attempt to discharge its

duty to confer before seeking the Court’s intervention. The University fails to identify any legal

authority, or to state uncontroverted facts in an affidavit, that might entitle it to the relief sought.

Not a single of Yale’s filings complies – substantially or even minimally – with the meet-and-

confer requirements of Local Rule 37, which this district strictly enforces. As demonstrated

below, the relief Yale seeks is governed in detail by Federal Rules of Civil Procedure to

eliminate the need for the court to micromanage discovery. The Court need not, and should not

be burdened with deciding how long a deposition should take – when case law on this issue is

well-settled, and the University failed to raise this issue between the parties ever before. Most –

if not all – requests interposed by Yale Defendants are not actual controversies but artfully

engineered attempts to further delay fact discovery by requesting judicial intervention with



                                                  -1-
         Case 3:20-cv-00133-JCH Document 159 Filed 09/14/20 Page 2 of 9




respect to issues that a reasonable litigant is expected to attempt to resolve informally and

cooperatively.

       Yale relies solely on its naked assertions and bare wishes to convince the Court to wholly

restructure discovery in this case, which has already been marred by discovery disputes over

trivial issues. In essence, Yale asks the Court to override stare decisis with what esteemed Robert

Harrison of Yale Law School aptly described as Yale-itis. For the reasons that follow, all these

motions must be denied. To effectively address the numerous discovery issues in this case and

avoid unnecessary motion practice, Plaintiff respectfully requested a conference with the Court

as soon as practicable. (Doc. 156).



I.     PROCEDURAL HISTORY

       Defendants’ motions are summarized in the table below.

 Docket Entry     Date Filed      Title                                            Applicable Rules
 139              August 4        Motion to Compel                                 FRCP 37(a)
                                                                                   L.R. 37(a), (b), (c)
 141              August 7        Motion to Compel                                 FRCP 37(a)
                                                                                   L.R. 37(a), (b), (c)
 146              August 14       Motion for Summary Disposition Order
 149              August 24       Defendant Mark Schenker’s Opposition to
                                  Motion to Compel Discovery Responses             L.R. 37(a), (b), (c)
 150              August 24       Reply to Opposition to Motion to Quash           FRCP 45
                                  Subpoena and Notice of Videotaped Deposition     L.R. 37(a), (b), (c)
 151              August 24       Motion for Protective Order                      FRCP 26(c)
                                                                                   L.R. 37(a), (b), (c)
 152              August 26       Motion for Order Re Discovery Process            FRCP 26
                                                                                   L.R. 37(a), (b), (c)
 153              August 31       Motion for Protective Order                      FRCP 26(c)
                                                                                   L.R. 37(a), (b), (c)
 154              September 3     Defendant Yale University’s Memorandum in        FRCP 45
                                  Opposition to Plaintiff’s Amended Cross-         L.R. 37(a), (b), (c)
                                  Motion to Compel Compliance and Appear at a
                                  Deposition




                                                -2-
          Case 3:20-cv-00133-JCH Document 159 Filed 09/14/20 Page 3 of 9




II.     LEGAL STANDARD APPLICABLE TO YALE’S REQUESTS

        Discovery “is intended to take place without judicial intervention.” John v. Bridgeport

Bd. of Educ., No. 14-cv-1484 (RNC), at *1 (D. Conn. Sep. 12, 2016), citing Margel v. E.G.L.

Gem Lab Ltd., No. 04-cv-1514, 2008 WL 2224288, at *3 (S.D.N.Y. May 29, 2008) 1. Federal

Rules encourage cooperation among counsel to resolve discovery disputes efficiently without

intervention from the court. Id. “The discovery process … requires Court intervention in those

rare cases in which attorneys … and refuse to cooperate and act reasonably.”. Valente v. Lincoln

Nat. Corp., No. 3:09-cv-693 (MRK), 2010 WL 3522495, at *1 (D. Conn. Sept. 2, 2010)

(emphasis added). Judge Kravitz found that the discovery process in all other cases works “quite

well”. Id.

        To ensure that the discovery process indeed works “quite well”, Local Rule 37 provides

that before any discovery motion – that is, pursuant to Federal Rules 26 through 37 – is filed

with the court, the movant must confer with opposing counsel, discuss the discovery issues in

detail and in a good faith, and make an effort to “reduce the area of controversy”. L. R. 37(a). If

discussions are not successful, the movant must file an affidavit certifying that she conferred

with opposing counsel, made a good faith effort to resolve the issues raised by agreement, and

was nonetheless unsuccessful in reaching such an agreement. Id. A discovery motion must be

accompanied by a memorandum of law. L. R. 37(b)1. Failure to submit such a memorandum is

sufficient cause to deny the motion. L. R. 7(a)1. See, generally, Brown v. Uconn Med. Grp., No.

3:12-cv-1305 (JBA), at *4 (D. Conn. June 20, 2014) (analyzing all requirements of Local Rule

37 in detail); John v. Bridgeport Bd. of Educ., supra, (denying motion to compel for failure to

comply with Local Rule 37). It is also axiomatic that a party seeking to compel discovery must


1
 For the Court’s convenience, the electronic version of this memorandum filed on CM/ECF includes hyperlinks to
all cited cases on Westlaw. When a Westlaw link is not available, a reference to Casetext is provided.


                                                     -3-
         Case 3:20-cv-00133-JCH Document 159 Filed 09/14/20 Page 4 of 9




first serve formal discovery demands. Corye v. Cass, 9:08-cv-46 (LEK)(GJD), at *2 (N.D.N.Y.

Feb. 15, 2008) (“Only when the parties cannot agree upon discovery may the party requesting

the discovery file a motion to compel.”). See also 7 Moore's Federal Practice - Civil § 37.05

(2020) (“A motion to compel may only be made after discovery has been sought

unsuccessfully.”)

       Local Rule 37 holds the moving party to a higher standard than the corresponding Federal

Rule. Lank v. Wethersfield Pub. Sch., No. 15-cv-202 (AWT), at *3 (D. Conn. Sep. 30, 2015)

(Merriam, S.) (“[w]hile the Federal Rule may be satisfied by an attempt to confer, the Local Rule

cannot.”) (emphasis original). “A certification from a movant that he has merely attempted to

meet and confer with opposing counsel does not satisfy the requirements of the Local Rules.”

Doe v. Mastoloni, 307 F.R.D. 305, 313 (D. Conn. 2015). Parties must “meet, in person or by

telephone.” Id. The discovery dispute must be discussed in detail and in good faith. Id. “[A]n

exchange of email barbs will not suffice”. John v. Bridgeport Bd. of Educ., supra, at *2-3. The

movant must inform the court of the extent of counsel’s efforts to confer or whether they

engaged in “a meaningful dialogue”. McIntyre v. BF Capital Holding, LLC, No. 3:14-cv-33

(RNC), at *4 (D. Conn. Sep. 20, 2016) (Martinez, D.) (denying a motion to compel when the

movant’s statement failed to inform the court of counsel's efforts to confer); Mastoloni, 307

F.R.D. at 313.

       Courts in this district ordinarily deny a motion to compel for failure to confer, or failure

to comply with Local Rule 37. See, e.g., John v. Bridgeport Bd. of Educ., supra; Brown v.

UConn. Med. Grp., No. 3:12-cv-1305 (JBA), 2014 WL 2804345, at *2-3 (D. Conn. June 20,

2014) (plaintiff did not file affidavits or memoranda or document efforts to resolve the discovery

dispute); Hunnicutt v. Kitt, No. 3:10-cv-857 (CSH), 2011 WL 3047648, at *1 (D. Conn. July 25,




                                                -4-
         Case 3:20-cv-00133-JCH Document 159 Filed 09/14/20 Page 5 of 9




2011) (plaintiff’s motion to compel denied for “failure to comply with local court rules”); Jones

v. Waldron, No. 15-cv-613 (VAB), at *9 (D. Conn. June 27, 2018) (no certification of conferral

included in motion papers); Darazs v. Dzurenda, No. 3:14-cv-1330 (JCH), at *3 (D. Conn. June

24, 2015) (plaintiff failed to comply with Local Rule 37(a) and (b)1); Williams v. Murphy, No.

13-cv-1154 (MPS), at *2 (D. Conn. May 1, 2015) (no indication that plaintiff made any attempts

to resolve outstanding discovery disputes). This district strictly enforces local rules regarding

discovery disputes, holding all litigants to the standards imposed by Local Rule 37. Self-

represented litigants must equally abide by “the strictures of the Federal and Local Rules of Civil

Procedure.” Mpala v. Funaro, No. 3:13-cv-252(SALM), at *13 (D. Conn. Apr. 13, 2017)

(denying a pro se litigant’s motion for sanctions for failure to comply with Local Rule 37). It

goes without saying that licensed attorneys must be held to equal, if not higher standards than

citizens proceeding without assistance of counsel. See, e.g., U.S.A. v. Patridge, 507 F.3d 1092,

1096 (7th Cir. 2007) (“Members of the bar must be held to standards at least as high as those of

unrepresented litigants.”); U.S. v. Cutler, 58 F.3d 825, 837 (2d Cir. 1995) (“We hold attorneys to

a higher standard of conduct than we do lay persons.”).

       Failure to hold a good faith conference is sufficient ground for the award of attorney's

fees and other sanctions, including under 28 U.S.C. § 1927. Apex Oil Co. v. Belcher Co. of New

York, Inc., 855 F.2d 1009, 1019 (2d Cir. 1988) (affirming an award under section 1927 for costs

incurred as a result of discovery abuses); Brown v. Clayton, No. 3:11-cv-714 (JCH), at *5 n.3

(D. Conn. Apr. 8, 2013) (Fitzsimmons, H.), citing Krishnakumar v. Dunkin' Donuts, Inc., 00-cv-

1755 (WHP)(DFE), 2000 WL 1838319, *1 (S.D.N.Y. Dec. 12, 2000). See also Kwon v. Yun,

No. 05-cv-1142 (GEL)(DFE), 2007 WL 2379613, at *1 (S.D.N.Y. Aug. 20, 2007) (sanctioning a

pro se party $3,000 for failure to confer and offering “contrived excuses” to a magistrate); Carr




                                                -5-
         Case 3:20-cv-00133-JCH Document 159 Filed 09/14/20 Page 6 of 9




v. Queens-Long Island Med. Grp., P.C., No. 02-cv-1676 (NRB)(JCF), 2003 WL 169793, at *5

(S.D.N.Y. Jan. 24, 2003) (“failure to confer in good faith concerning discovery disputes

warranted sanctions”) (“[t]hese [] costs [] could have been avoided by cooperation in the

discovery process, including the simple expedient of communicating with counsel”); Wiwa v.

Royal Dutch Petroleum Co., 2006 WL 2637836, at *9 (S.D.N.Y. Sept. 12, 2006) (no evidence

that the movant contacted opposing counsel to resolve issued raised in a motion warranted an

award of attorney’s fees); Forman v. Mount Sinai Med. Ctr., 128 F.R.D. 591, 606 (S.D.N.Y.

1989) (counsel violated 28 U.S.C. § 1927 when it failed to communicate reasonably with

plaintiff's counsel and the court).



III.   ARGUMENT

       A. Yale Does Not, and Cannot Demonstrate That Its Proposed Discovery Modifications
          are Available under Current Law or Factual Circumstances

       It is well-settled that the party resisting discovery bears the burden of showing why

discovery should be denied. Cole v. Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D.

Conn. 2009). The objecting party must show specifically how the discovery sought is not

relevant or how each item is overly broad, burdensome or oppressive, despite the broad and

liberal rules of discovery. Sullivan v. StratMar Sys., Inc., 276 F.R.D. 17, 19 (D. Conn. 2011),

quoting Compagnie Francaise d'Assurance Pour le Commerce Exterieur v. Phillips Petroleum

Co., 105 F.R.D. 16, 42 (S.D.N.Y. 1984). The movant should submit affidavits or offer evidence

revealing the nature of the burden. Id. “[G]eneral objections are improper; their use amounts to a

declaration that the objecting party plans to play by its own discovery rules.” Knapp v. Labhaus

LLC, 3:14-cv-1817 (WWE), at *2 (D. Conn. Dec. 10, 2015) (overruling boilerplate discovery

objections).


                                               -6-
         Case 3:20-cv-00133-JCH Document 159 Filed 09/14/20 Page 7 of 9




       Here, defendant submits boilerplate requests demanding certain modifications to the

ongoing fact discovery. The University offers only naked assertions why it is entitled to modify

the discovery procedures six months into the discovery process.

       Federal Rule 26(c) provides that the court, on a motion, may issue a protective order in a

matter relating to a deposition for good cause, and in order to “protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense”. Fed. R. Civ. P. 26(c). The

movant must include a certification of conferral in good faith before filing the motion. Id. The

record shows that Yale fails to attach a required certification, and that its counsel made no effort

to confer – whether in good faith or not – before filing the instant motion. The motion papers fail

to identify any specific grounds why a protective order should issue. Yale’s appeals to “minimize

the inconvenience to the witnesses being deposed” (Doc. 153, at 1) is unpersuasive at best and

disingenuous at worst. Given the timing of Yale’s motion – just a week before the deposition

was scheduled – its filing suggests a continued pattern of discovery stonewalling, which has been

well-documented in this case. The University’s relentless desire to avoid a deposition is no

ground for issuance of a protective order – especially when its counsel failed to respond to

proposed alternative arrangements or to offer other reasonable options.

       Yale has thus failed to meet its burden of showing why discovery should be modified,

and its request for a protective order must be denied.



       B. Defendants Failed to, and Did Not Intend to, Discharge Its Duty to Confer Under
          Local Rule 37


       The University made no attempt to effort to resolve its “concerns” without judicial

intervention, despite previous admonitions from the court. See ECF #67. (“[T]he court reminds



                                                -7-
         Case 3:20-cv-00133-JCH Document 159 Filed 09/14/20 Page 8 of 9




defense counsel … that counsel must comply with the Local Rules.”). Indeed, none of

defendants’ motions indicate even the slightest attempt to comply with Local Rule 37.

       As described above, compliance with Local Rule 37 is not optional. Here, none of eight

motions filed by Yale Defendants includes the required affidavit, or a fair indication that its

counsel sought to resolve the dispute without judicial intervention. The University offers perhaps

colorful narratives of little informative value, obscuring the genuine issues currently before the

Court. Nothing on the record suggests that defendants had any intention of resolving any dispute.

None of Yale’s filings is accompanied by legal argument, reference to any case law, or an

affidavit setting forth facts that might warrant the requested relief. If anything, the University is

simply creating them to burden the Court with requests that could easily be resolved informally

by communication between counsel.



IV.    CONCLUSION

       Defendants motion failed to comply with fundamental standards that every pro se party

should, and is, expected to observe. A sophisticated counsel needs to meet a higher burden. For

the foregoing reasons, and reasons stated in previous filings in this case, defendants’ requests

must be denied. As separately requested, Plaintiff respectfully requested a conference with the

Court to ensure that discovery in this case proceeds within the mandate of Rule 1, that is, to

secure the just, speedy, and inexpensive determination of this case.



Dated: September 14, 2020
       New York, NY                                    THE PLAINTIFF,
                                                       JAKUB MADEJ

                                                       By: /s/ Jakub J. Madej
                                                          Jakub Madej


                                                 -8-
Case 3:20-cv-00133-JCH Document 159 Filed 09/14/20 Page 9 of 9




                                    LAWSHEET
                                    415 Boston Post Rd Ste 3-1102
                                    Milford, CT 06460
                                    T: (203) 928-8486
                                    F: (203) 902-0070
                                    E: j.madej@lawsheet.com




                             -9-
